PER CURIAM Opinion; Concurrence by Judge D.W. NELSON
PER CURIAM:
James Matson appeals the district court’s denial of his motion to dissolve a stay of parallel state court proceedings regarding a personal injury suit brought by a former employee. Matson’s suit, brought in state court under the Jones Act, stemmed from injuries suffered while working on the “Anchor Scow,” a vessel owned by Ross.
Ross Island, as owner pro hoc vice of the Anchor Scow, brought this federal proceeding in admiralty to limit its liability under the Limitation of Liability Act, 46 U.S.C. §§ 181 et seq. The district court found that Matson had failed to make the necessary stipulations to dissolve the injunction on parallel proceedings, and denied Matson’s motion. Matson now appeals, arguing that: (1) the Limitation of Liability Act is to be applied very narrowly; (2) that a single claimant should not be *1017required to stipulate to the adequacy of its opponent’s bond. We affirm.

FACTUAL AND PROCEDURAL BACKGROUND

This action involves a dispute regarding, parallel state and admiralty proceedings. On March 16, 1997, James Matson, an employee of Ross Island, was injured while aboard the “Anchor Scow” vessel. On March 18, 1998, Matson filed suit in San Joaquin Superior Court against Ross Island (the Anchor Scow’s owner pro hac vice) for his injuries under the Jones Act, alleging negligence and unseaworthiness.
On November 25,1998, Ross Island filed a “limitation of liability” action in federal court. A limitation of liability action is a proceeding in admiralty for vessel owners that permits them to limit their liability (if any) to their interest in the vessel and its freight, provided that the loss was incurred without their privity or knowledge. See 46 U.S.C. § 183.
To take advantage of this provision, owners must first file a complaint in the district court, and then deposit an amount with the court that is the equivalent of their interest in the vessel. See Fed. R.Civ.P. Supp. R. F(l). The district court then notices all potential claimants and requires them to file claims with the court within a specified time, and issues an injunction that prevents the filing of any other actions against the owner if it involves related claims. See Supp. R. F(3) & (4). However, when the owner reserves the right to litigate its limitation of liability in district court, then the district court can dissolve the injunction and allow the single claimant to pursue a jury trial instead. See Anderson v. Nadon, 360 F.2d 53, 57 (9th Cir.1966).
Following this procedure, Ross Island filed a stipulation for the value of the ship in the sum of $20,000, and the district court enjoined proceedings and ordered all claimants to file its claims within its court. Matson appeared and filed a claim in district court, but then later filed a motion to dissolve the stay of his parallel state court proceedings on the basis that he was a single claimant. Ross Island responded by pointing out that Matson had failed to make the necessary stipulations for a single claimant to proceed.
Apparently, Matson failed to stipulate to the adequacy of the limitation fund, which is expressly required before the stay can be lifted under Newton v. Shipman, 718 F.2d 959, 962 (9th Cir.1983). Following Newton, the district court denied Matson’s motion to dissolve the stay without prejudice. Matson now appeals.

STANDARD OF REVIEW

A district court, as a general rule, enjoys broad discretion to decide whether to dissolve an injunction under the Limitation of Liability Act. Newton, 718 F.2d at 961. However, where a single claim is involved, “the district court’s decision is narrowly circumscribed” and the injunction must be dissolved unless the owner can show that his right to a limitation of liability will be prejudiced. Id.

DISCUSSION

Under the “single claimant exception,” if only one claim has been filed and “nothing appears to suggest the possibility of another claim,” a district court is required to dissolve its injunction to permit the single claimant to pursue a separate action and jury trial. Newton, 718 F.2d at 962. Before the district court dissolves its injunction, however, a claimant “must” stipulate to the following: (1) that the value of the limitation fund equals the combined value of the vessel and its cargo; (2) waive the right to claim res judicata based on any judgment rendered against the vessel owner outside of the limitation proceedings; and (3) concede the district court’s exclusive jurisdiction to determine limitation of liability issues. See id. Here, Matson satisfied two of these requirements, namely, he waived the res judicata effects of any intervening state court judgment, and conceded the district court’s exclusive jurisdiction over *1018all questions concerning the right to limitation. However, presumably because he was dissatisfied with the amount in the limitation fund, he refused to stipulate to its adequacy.
Both parties concede that Newton seems to impact this case, but Appellant contends that the Newton requirements are (variously) dicta, outdated and unfair. He proposes that provided a single claimant waives the res judicata effects of any intervening state court judgment, and concedes the admiralty’s exclusive cognizance over all residual limitation issues, the district court must dissolve the state injunction and permit parallel suits.
Matson’s reasoning is persuasive. He rightly points out that federal courts have a very limited jurisdiction and should only stay proceedings under clearly circumscribed circumstances. However, Newton is on point in directing that the claimant must stipulate to the value of the limitation fund before the stay can be lifted. 718 F.2d at 963. Newton involved a single claimant who, like Matson, filed a motion to dissolve the injunction in order to pursue a Jones Act claim before a jury. Under Newton, a claimant must either stipulate to the value of the limitation fund or object to the sufficiency of the fund or its method of computation under Fed. R.Civ.P., Supp. R. F(7). Newton, 718 F.2d at 963. Since Newton remains the law of this circuit, Matson has failed to show that the district court abused its discretion. Moreover, absent a rehearing en banc, we are without authority to overrule its directives. A three judge panel of this court cannot overrule a prior decision of this court. See Morton v. De Oliveira, 984 F.2d 289, 292 (9th Cir.1993).

CONCLUSION

Therefore, based upon the foregoing, we affirm the district court in finding that it did not abuse its discretion in denying Matson’s Motion to Dissolve the Injunction.
AFFIRMED.